                    Case 2:20-mc-51306-LJM ECF No. 5,AUSA:
                                                      PageID.46
                                                            MeaganFiled  04/28/21
                                                                   D. Johnson, ATR Page   1 of 5(312) 912-4050
                                                                                    Telephone:
AO 93 (Rev. 11/13) Search and Seizure Warrant                   Special Agent:            Michael Day, DOT OIG                     Telephone: (562) 922-9787


                                           UNITED STATES DISTRICT COURT
                                                                        for the
                                                              Eastern District of Michigan

                  In the Matter of the Search of   )
                                                   )
              (Briefly describe the property to be searched
                                                   )
               or identify the person by name and address)                            Case No. Case: 2:20−mc−51306 - 1
      INFORMATION ASSOCIATED WITH                  )                                           Assigned To : Michelson, Laurie J.
      @alliedasphaltpaving.com THAT IS STORED AT A )                                           Assign. Date : 10/28/2020
      PREMISES CONTROLLED BY RACKSPACE US, INC. )                                              IN RE: SEALED MATTER (CMC)

                                                 SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                        Western    District of                           Texas                        .
(identify the person or describe the property to be searched and give its location):
                                                                                             I hereby certify that the foregoing is a certified copy
                                                                                                          of the original on file in this office.
See ATTACHMENT A.
                                                                                                          Clerk, U.S. District Court
                                                                                                          Eastern District of Michigan

                                                                                                          By: s/Carolyn Ciesla
                                                                                                               Deputy

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See ATTACHMENT B.




          YOU ARE COMMANDED to execute this warrant on or before November 10, 2020                    (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m. at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty        .
                                                                                                         (United States Magistrate Judge)

          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
         for       days (not to exceed 30)      until, the facts justifying, the later specific date of                                                        .


Date and time issued:             October 28, 2020        11:06 am
                                                                                                                      Judge’s signature

City and state:        Detroit, Michigan                                                 Hon. R. Steven Whalen, U. S. Magistrate Judge
                                                                                                                  Printed name and title
Case 2:20-mc-51306-LJM ECF No. 5, PageID.47 Filed 04/28/21 Page 2 of 5
   Case 2:20-mc-51306-LJM ECF No. 5, PageID.48 Filed 04/28/21 Page 3 of 5




                                      ATTACHMENT A

                                    Property to Be Searched
       This warrant applies to information associated with accounts related to

@alliedasphaltpaving.com that are in the possession, custody or control of Rackspace US, Inc.

a company that accepts service of legal process at 1 Fanatical Place, City of Windcrest, San

Antonio, TX 78218.




                                              13
     Case 2:20-mc-51306-LJM ECF No. 5, PageID.49 Filed 04/28/21 Page 4 of 5




                                      ATTACHMENT B

                                Particular Things to be Seized

I.       Information to be disclosed by Rackspace US, Inc. (the "Provider")

         To the extent that the information described in Attachment A is within the possession,

 custody, or control of the Provider, including any emails, records, files, logs, or information that

 has been deleted but is still available to the Provider, or has been preserved pursuant to a request

 made under 18 U.S.C. § 2703(f) on April 30, 2020 and July 29, 2020, the Provider is required to

 disclose the following information to the government for each account or identifier listed in

 Attachment A:

        a.       The contents of all emails associated with the account, including stored or

 preserved copies of emails sent to and from the account, draft emails, the source and destination

 addresses associated with each email, the date and time at which each email was sent, and the size

 and length of each email;

        b.       All records or other information regarding the identification of the account, to

 include full name, physical address, telephone numbers and other identifiers, records of session

 times and durations, the date on which the account was created, the length of service, the IP address

 used to register the account, log-in IP addresses associated with session times and dates, account

 status, alternative email addresses provided during registration, methods of connecting, log files,

 and means and source of payment (including any credit or bank account number);

        c.      The types of service utilized;

        d.      All records or other information stored at any time by an individual using the

account, including address books, contact and buddy lists, calendar data, pictures, and files;




                                                   14
      Case 2:20-mc-51306-LJM ECF No. 5, PageID.50 Filed 04/28/21 Page 5 of 5




          e.       All records pertaining to communications between the Provider and any

 person regarding the account, including contacts with support services and records of actions

 taken.

II.    Information to be seized by the government

          All information described above in Section I that constitutes fruits, contraband,

evidence and instrumentalities of violations of 15 U.S.C. § 1, those violations involving Allied,

Andrew Foster and Kevin Shell and occurring after January 1, 2008 for the account listed on

Attachment A., including, but not limited to the following matters:

      (a) Any and all records relating to communications, contacts, agreements, or

          understandings with or regarding possible co-conspirators; communications with or

          regarding any competitors, including any discussions regarding meetings with

          competitors; discussions with competitors regarding the sales of asphalt or paving

          services; information demonstrating consciousness of guilt or state of mind as it relates

          to the crime under investigation;

      (b) Any and all records relating to award or performance of contracts affected or

          potentially affected by scheme; information regarding requests for quotation or

          existing business with customers; information regarding customer accounts or

          payments received by customers.

      (c) Information regarding the corporation, including management, control, employees and

          ownership of Allied; and

      (d) Evidence indicating how and when the email account was accessed or used, to

          determine the geographic and chronological context of account access, use, and events

          relating to the crime under investigation and to the email account owner.




                                                    15
